Ellerin, J.,
concurs in part and dissents in part in a separate memorandum as follows: I concur in the majority’s affirmance of the dismissal of plaintiffs Labor Law § 240 (1) claim and his Labor Law § 200 and common-law negligence claims. However, I would reverse the dismissal of plaintiffs Labor Law § 241 (6) claim.
Of the conflicting decisions issued by this Court as to whether the Industrial Code provision on which plaintiff relies is sufficiently specific to constitute- a predicate for a Labor Law § 241 (6) claim, I would follow those that hold that a mandate to employers to insure that equipment is in good repair and in safe working condition (12 NYCRR 23-1.5 [c] [1]) is sufficiently specific (see Gonzalez v United Parcel Serv., 249 AD2d 210 [1998]; McCormack v Helmsley-Spear, Inc., 233 AD2d 203 [1996]), particularly in view of plaintiffs safety expert’s statement that the stone that was used as a counterweight and caused plaintiffs injury was not a standard counterweight, in that it had no hand holes or handles to permit it to be lifted and placed without exposing the hands or fingers to crush-type injuries, and that its use violated section 23-1.5 (c) (1).